DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonutti et al. U.S. Publication No. (2007/0055190 A1).
With respect to claim 1, Bonutti et al. discloses a joint brace (figs.34-39) comprising: a support comprising an upper portion (332) and a lower portion (334); a distracting hinge (figs.38-39, components comprises 368, 370, 346, 372, 352, 354, 358 and 360) connected to the upper portion (332) and the lower portion (334, figs.38), wherein the distracting hinge is optionally curved (as shown in fig.38 element 346 is curve) and [0170]; wherein the distracting hinge comprises teethed gears (as shown in fig.39), wherein optionally teethed gears, curved adjacent surfaces, or a combination thereof comprise variable radii [0170] and ([Page 15, right  providing joint distraction upon articulating or moving near or against each other, wherein the variable radii is configured to increase or decrease a distance between the upper portion and the lower portion during joint articulation thereby providing a distraction force [0170]; the variable radii inherently will increase or decrease a distance between the upper portion and the lower portion during joint articulation thereby providing a distraction force and [0170, The wheel 348 may be configured so that the linkage 346 can be selectively connected to it in different radial distances from the center of rotation of the wheel. This allows the range of motion to be adjustable by the care provider, physician, or patient. As the wheel 348 is rotated, the linkage 346 moves in a manner that causes the second member 334 to move in a particular way].  
With respect to claim 8, Bonutti et al. inherently discloses an amount of distracting force is capable of being tailored to a user based a three-dimensional scan, joint or limb measurements, user- reported information, radiographic information, or a combination thereof, and wherein the amount of the distraction force varies with degree of flexion of a user's joint and optionally varies from one side of the user's joint to a second side of the user's joint.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al as applied to claim 1 above, and further in view of DeToro U.S. Patent No. (5,908,398).
With respect to claim 6, Bonutti et al. substantially discloses the invention as claimed except the distracting hinge, the upper portion, the lower portion, or combinations thereof, are shaped to a user's joint or limb based on a joint or limb measurement, three-dimensional scan of the user's joint or limb, or radiographic scan of the user's joint or limb.  
DeToro however, teaches an ankle and foot orthosis brace comprising a resilient hinge ([Col.2], lines 43-46) and  (31, shown in fig.5) allowing an effective range of motion ([Col.3], lines 43-47)and is configured to allow for a curvature of the pivoting hinge to fully or partially conform to a shape of an anatomy of a user's joint or limb based on a joint measurement user measurements or user-reported information (as shown in figs.7 and 12) and ([Col.4], lines 47-62). 
In view of the teachings of DeToro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hinge of Bonutti et al. by incorporating a hinge is configured to allow for a curvature of the pivoting hinge to fully or partially conform to a shape of an anatomy of a user's joint or limb based on a joint measurement base on the anatomy on the user’s body where the pivoting hinge is being utilized.




Claims 11, 13-15, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bonutti et al. U.S. Publication No. (2007/0055190 A1) in view of DeToro U.S. Patent No. (5,908,398).
With respect to claim 11, Bonutti et al. substantially discloses a joint brace (figs.34-39) comprising: a support comprising an upper portion (332) and a lower portion (334); a distracting hinge (figs.38-39, components comprises 368, 370, 346, 372, 352, 354, 358 and 360) connected to the upper portion (332) and the lower portion (334, figs.38), wherein the distracting hinge is optionally curved (as shown in fig.38 element 346 is curve) and [0170].
While Bonutti et al. shows a component of the hinge is curve, Bonutti et al. did not explicitly discloses wherein the pivoting hinge is configured to allow for a curvature of the pivoting hinge to fully or partially conform to a shape of an anatomy of a user's joint or limb based on a joint measurement, a three-dimensional scan of the user's joint or limb, user measurements, user-reported information, a radiographic scan of the user's joint or limb, or a combination thereof.
DeToro however, teaches an ankle and foot orthosis brace comprising a resilient hinge ([Col.2], lines 43-46) and  (31, shown in fig.5) allowing an effective range of motion ([Col.3], lines 43-47)and is configured to allow for a curvature of the pivoting hinge to fully or partially conform to a shape of an anatomy of a user's joint or limb based on a joint measurement user measurements or user-reported information (as shown in figs.7 and 12) and ([Col.4], lines 47-62). 
In view of the teachings of DeToro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pivoting hinge of Bonutti et al. by incorporating a pivoting hinge is configured to allow for a curvature of the pivoting hinge 
With respect to claim 13, the combination of Bonutti et al./DeToro substantially discloses the invention as claimed.  Bonutti et al. further discloses a tensioning element or spring (338, fig.35) providing unloading or distracting forces, and wherein the upper portion (332) and the lower portion (334) with the at least one tensioning element or spring (338) provide a force to induce a joint separation or a joint distraction of the user's joint as a degree of flexion of the user's joint changes.  
With respect to claim 14, the combination of Bonutti et al./DeToro substantially discloses the invention as claimed.  Bonutti et al. further discloses the pivoting hinge comprises teethed gears, and wherein the teethed gears comprise variable radii providing joint distraction of the user's joint as a degree of flexion of the user's joint changes (as shown in fig.39) and [0170].  
With respect to claim 15, the combination of Bonutti et al./DeToro substantially discloses the invention as claimed.  Bonutti et al. further discloses adjacent surfaces of the upper portion (332) and the lower portion (334) articulate near each other and have varying radii as disclosed in [0170].  
With respect to claim 19, the combination of Bonutti et al substantially discloses the invention as claimed except wherein the upper portion, the lower portion, the pivoting hinge, or combinations thereof, are shaped to a user's joint or limb based on a joint or limb measurement, a three-dimensional scan of the user's joint or limb, radiographic information, user-reported information, or a combination thereof.  
DeToro however, teaches an ankle and foot orthosis brace comprising a resilient hinge ([Col.2], lines 43-46) and  (31, shown in fig.5) allowing an effective range of motion ([Col.3], user measurements or user-reported information (as shown in figs.7 and 12) and ([Col.4], lines 47-62). 
In view of the teachings of DeToro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hinge of Bonutti et al. by incorporating a hinge is configured to allow for a curvature of the pivoting hinge to fully or partially conform to a shape of an anatomy of a user's joint or limb based on a joint measurement base on the anatomy on the user’s body where the pivoting hinge is being utilized.
With respect to claim 21, the combination of Bonutti et al./DeToro substantially discloses the invention as claimed.  Bonutti et al. further discloses an amount of distracting force is capable of being tailored to a user and varies with a degree of flexion of the user's joint and optionally varies from one side of the user's joint to a second side of the user's joint [0170].  
With respect to claim 22, the combination of Bonutti et al./DeToro substantially discloses the invention as claimed.  Bonutti et al. further discloses the pivoting hinge comprises teethed gears or wherein the pivoting hinge comprises components that are capable of sliding with respect to one another (as shown in fig.39).  

Allowable Subject Matter
Claims 2-5, 7, 9-10, 16-18, 20 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Bonutti et al./DeToro, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in dependent claims 2-5, 7, 9-10, 16-18, 20 and 23-25.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 8, 11, 13-14, 19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.